  Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


   CHEVRON CORPORATION’S MEMORANDUM OF LAW IN SUPPORT OF
      ITS MOTION TO HOLD STEVEN DONZIGER IN CONTEMPT OF
            PARAGRAPHS 1 AND 5 OF THE RICO JUDGMENT
          BASED ON HIS TRANSACTIONS WITH DAVID ZELMAN




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
                        Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 2 of 21




                                                                 TABLE OF CONTENTS

                                                                                                                                                   Page


                 I.       PRELIMINARY STATEMENT ........................................................................................ 1

                 II.      FACTUAL BACKGROUND............................................................................................. 4

                 III.     LEGAL STANDARD......................................................................................................... 8

                 IV.      ARGUMENT...................................................................................................................... 9

                          A.        Donziger’s Agreements with David Zelman Violated the Clear and
                                    Unambiguous Terms of the RICO Judgment.......................................................... 9

                          B.        Donziger’s Conduct Is Inconsistent With Even His Own Strained
                                    Interpretation of the RICO Judgment ................................................................... 11

                          C.        Donziger’s Brazen Breaches of the Court’s Order Underscores the Need
                                    for Contempt Sanctions......................................................................................... 15

                 V.       CONCLUSION................................................................................................................. 18




Gibson, Dunn &
Crutcher LLP                                                                        i
                       Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 3 of 21




                                                                 TABLE OF AUTHORITIES

                                                                                                                                                    Page(s)

                 Cases

                 Chambers v. NASCO, Inc.,
                    501 U.S. 32 (1991).....................................................................................................................8

                 Chevron Corp. v. Donziger,
                    974 F. Supp. 2d 362 (S.D.N.Y. 2014), aff’d,
                    833 F.3d 74 (2d Cir. 2016).........................................................................................................4

                 Cordius Trust v. Kummerfeld Assocs., Inc.,
                    658 F. Supp. 2d 512 (S.D.N.Y. 2009)......................................................................................17

                 F.T.C. v. Verity Int’l, Ltd.,
                    140 F. Supp. 2d 313 (S.D.N.Y. 2001)......................................................................................17

                 N.A. Sales Co. v. Chapman Indus. Corp.,
                    736 F.2d 854 (2d Cir. 1984).....................................................................................................15

                 Paramedics Electromedicina Comercial, Ltda. v. GE Med. Sys. Info. Techs., Inc.,
                    369 F.3d 645 (2d Cir. 2004).......................................................................................................8

                 Ex Parte Robinson,
                    86 U.S. 505 (1873).....................................................................................................................8

                 S.E.C. v. Princeton Econ. Int’l Ltd.,
                     152 F. Supp. 2d 456 (S.D.N.Y. 2001)......................................................................................17

                 United States v. City of Yonkers,
                    856 F.2d 444 (2d Cir. 1988), rev’d on other grounds sub nom.
                    Spallone v. United States, 493 U.S. 265 (1990).......................................................................16

                 Weitzman v. Stein,
                    98 F.3d 717 (2d Cir. 1996).......................................................................................................17

                 Statutes

                 18 U.S.C. § 1621............................................................................................................................12




Gibson, Dunn &
Crutcher LLP                                                                          ii
       Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 4 of 21




                                 I.    PRELIMINARY STATEMENT

          For months now, Steven Donziger has tried to avoid a finding of contempt by drawing a

“distin[ction]” between selling “my clients[’] . . . shares in the judgment to finance litigation ex-

penses,” which he has (incorrectly) argued is permissible, and “actually selling shares that I

owned myself to profit personally,” which even Donziger admits is forbidden. Ex. 1 (May 8,

2018 Hr’g Tr. 17:15-20). 1 In Donziger’s warped view, “the only operative factual question at

issue that could provide a basis for a contempt finding on the judgment compliance issue” is if “I

have sold any of my interests in the Ecuador judgment.” Dkt. 2051 at 2. On this, he has sworn:

“I have never ‘monetized’ my contingency interest with an investor in any way.” Dkt. 2122-1 ¶

8. And he has represented to this Court that “[n]o documents or other evidence reflect any sort

of bargaining related to the dilution of my interest.” Dkt. 2122 at 11. But new evidence reveals

that these statements were false when he made them and that Donziger knew it. A non-party wit-

ness has now produced documents and given testimony proving that Donziger assigned part of

his own interest in the Ecuadorian judgment in exchange for personal services that Donziger re-

ceived in New York. Donziger’s contempt is now beyond any conceivable doubt.

          This new evidence shows that Donziger signed over to his personal “performance coach,”

David Zelman, a specified percentage of what Donziger himself described as “my fees should

they be collected.” Ex. 2 (Zelman Response) at 73; Ex. 8 (Zelman Dep. Tr. 66:7). Zelman, who

was introduced to Donziger by their mutual friend and Donziger investor John Van Merken-

steijn, is no stranger to litigation around shadowy “investments.” Zelman is currently a defend-




1
    Unless otherwise indicated, all citations to Ex. __ are citations to exhibits to the Declaration of
      Anne Champion.


                                                     1
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 5 of 21




ant in five cases pending before this Court, in which the Danish tax authority alleges that Zel-

man, as representative of and the sole participant in certain entities purporting to be pension

plans, fraudulently claimed approximately $40 million dollars in Danish tax refunds relating to

tax withholdings on dividends from securities that the entities did not own. See Skatteforvalt-

ningen v. Bareroot Capital Investments LLC Roth 401(K) Plan, David Zelman & Michael Ben-

Jacob, Case No. 1:19-cv-01783-LAK (S.D.N.Y.), Dkt. 1 (Complaint) ¶¶ 13, 40 ($4.3 million);

Skatteforvaltningen v. Vanderlee Technologies Pension Plan, David Zelman & Michael Ben-Ja-

cob, Case No. 1:19-cv-01918-LAK (S.D.N.Y.), Dkt. 1 (Complaint) ¶ 13 ($14.5 million);

Skatteforvaltningen v. Cantata Industries LLC Roth 401(K) Plan, David Zelman & Michael Ben-

Jacob, Case No. 1:19-cv-01798-LAK (S.D.N.Y.), Dkt. 1 (Complaint) ¶ 13 ($7.4 million);

Skatteforvaltningen v. Battu Holdings LLC Roth 401(K) Plan, David Zelman & Michael Ben-Ja-

cob, Case No. 1:19-cv-01794-LAK (S.D.N.Y.), Dkt. 1 (Complaint) ¶ 13 ($10.5 million); and

Skatteforvaltningen v. Dicot Technologies LLC Roth 401(K) Plan, David Zelman & Michael

Ben-Jacob, Case No. 1:19-cv-01788-LAK (S.D.N.Y.), Dkt. 1 (Complaint) ¶ 13 ($4.2 million).

Van Merkensteijn himself is also a defendant in related Danish tax fraud cases, allegedly partici-

pating in nine pension plans (six as the sole participant) that submitted fraudulent refund claims

totaling more than $70 million. See Skatteforvaltningen v. Benina Pension Plan, and John van

Merkensteijn, 1:19-cv-01865-LAK, Dkt. 1 (Complaint) ¶ 39.

        Once introduced to Donziger, Zelman leapt at the chance to gain outsized returns, asking

Donziger to confirm that “[i]n exchange for my services which would normally cost you

$14,000, [y]ou agree to pay me .007% of the potential payout. For example, if the settlement

amount was $10,000,000,000, I would collect $700,000.” Ex. 3 (DZelman_PJD_0000066).

Donziger confirmed this in December 2016—knowing that his claim to any fees stemming from




                                                 2
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 6 of 21




his personal interest in the Ecuadorian judgment belonged not to him but to Chevron. Dkt. 1875

¶ 1 (“The Court hereby imposes a constructive trust for the benefit of Chevron on all property . . .

that Donziger has received, or hereafter may receive . . . that is traceable to the [Ecuadorian]

Judgment or the enforcement of the [Ecuadorian] Judgment anywhere in the world including,

without limitation, all rights to any contingent fee under the Retainer Agreement and all stock in

Amazonia. Donziger shall transfer and forthwith assign to Chevron all such property that he

now has or hereafter may obtain.”). In 2017, when Zelman proposed that Donziger assign him a

second interest in the judgment, Donziger expressly warned Zelman that, although Donziger was

willing to proceed, the injunction prohibited this sort of transaction: “Just to be clear, I am

barred by court order in the U.S. from collecting fees on the matter.” Ex. 4 (DZel-

man_PJD_0000054).

       There can thus be no question that Donziger knowingly used his personal interest in the

Ecuadorian judgment to obtain personal services in contempt of Paragraphs 1 and 5 of the RICO

Judgment, even under Donziger’s own erroneous interpretation of the Judgment, which he incor-

rectly claims this Court “clarified” in April 2014. Donziger wrongly contends that this “clarifi-

cation” means that the “Judgment does not have any impact” if “the litigation finance agreements

do not involve Mr. Donziger pledging, assigning, committing, or otherwise collateralizing his

specific contingency interest.” Dkt. 2018 at 2. But even taking as correct his erroneous interpre-

tation, the evidence shows Donziger has “pledg[ed]” and “assign[ed] . . . his specific contingency

interest” to obtain personal coaching services, breaching his own self-serving interpretation of

the RICO Judgment.




                                                  3
     Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 7 of 21




        As a consequence, Donziger is in knowing, intentional contempt of this Court’s RICO

Judgment, and this Court should so hold. This is but the latest, and perhaps the most brazen, ex-

ample of Donziger’s treatment of the Ecuadorian judgment as his personal cash cow, raising

money off that judgment not to support foreign enforcement litigation, but rather to pay himself

and his cronies. He has also committed perjury in an attempt to prevent exposure of his wrong-

doing. Strong measures are needed to end to this abusive pattern. In order to enforce its Judg-

ment, the Court should hold that the purported transfer was invalid and impose coercive sanc-

tions and damages to compensate Chevron for the losses it has incurred as a result of Donziger’s

misconduct. 2

                               II.    FACTUAL BACKGROUND

        David Zelman is a self-described “performance coach” who created the “Transitions In-

stitute,” which offers a “Transitions” program designed to help people who wish to “reinvent”

themselves:

        In the end, . . . people need to ask themselves the question, “If I was financially
        independent and didn’t have to work, what would I do with my time?” You have
        to have a sense of self-worth that extends beyond what you do for a living. That’s
        the real creation of wealth.



 2
     Donziger’s real goal—to personally enrich himself and his associates, not to solve any pur-
     ported environmental issues in Ecuador—was once again laid bare in recent weeks when his
     “client” the Amazon Defense Front, an entity created “to support the case” and controlled by
     Donziger, protested the Republic of Ecuador’s decision to (finally) authorize its state-owned
     oil company to conduct environmental remediation, demanding that “Ecuador refrain from
     cleaning up” the alleged pollution. Ex. 7 (Ecuador Should Not Clean Chevron Spills, Indige-
     nous People Say, teleSur, Feb. 28, 2019) at 1; Chevron Corp. v. Donziger, 974 F. Supp. 2d
     362, 399 (S.D.N.Y. 2014), aff'd, 833 F.3d 74 (2d Cir. 2016). This is not the first time
     Donziger has attempted to stop the Republic of Ecuador’s remediation plans. In response to
     a report in June 2009 that Ecuador was planning to spend $96 million on remediation,
     Donziger told the LAPs’ Ecuadorian lawyers that they “have to go to Correa to put an end to
     this shit once and for all.” Dkt. 30-23 at 1–2. What Donziger and the Amazon Defense
     Front want is not environmental remediation, but further support from Ecuador “to collect”
     the fraudulent judgment against Chevron. Ex. 7 at 2.


                                                 4
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 8 of 21




Ex. 5 (http://www.transitionsinstitute.com/bio/) (quoting Zelman’s book If I Can, You Can:

Transformation Made Easy); Ex. 8 (Zelman Dep. Tr. 66:7).

       Zelman’s Transitions program consists of four half-day sessions focusing on different

topics (Assessment, Acceptance, Possibility, and Structure), as well as assignments such as con-

ducting interviews about the participants’ strengths and weaknesses and answering introspective

questions. Ex. 6 (http://www.transitionsinstitute.com/the-format/); Ex. 2 (Zelman Response) at

1, 31-69. The brochure states that the goals of the Transitions program include: “[t]o give a cli-

ent access to themselves” and “[t]o give a client access to their personal gift.” Ex. 2 (Zelman Re-

sponse at 33).

       Donziger and Zelman became acquainted in the fall of 2016 through their mutual friend

and Donziger funder, John Van Merkensteijn. Ex. 2 (Zelman Response) at 1. Van Merkensteijn

recommended both that Donziger participate in the Transitions program and that Zelman receive

a financial stake in Donziger’s “outcome.” Ex. 8 (Zelman Dep. Tr. at 47:7-20) (Van Merken-

steijn was “supporting Mr. Donziger and felt that perhaps [Zelman] could also be of support”);

Ex. 9 (JVM 008898).

       Zelman, in turn, was focused on the compensation he would receive for his services. Van

Merkensteijn sent Zelman a chart from Donziger that showed the agreed contingent return Zel-

man would receive in exchange for his services. Ex. 3 (DZelman_PJD_0000066-67) (Zelman

forwarding chart to Donziger to “clarify our financial agreement”); Ex. 8 (Zelman Dep. Tr. at

61:21-62:1) (“Q. And is the handwriting yours? A. No. Q. Whose handwriting is that? A.

John's. Q. And the calculations to the right, those are calculations that Mr. van Merkensteijn

sent you? A. Yes.”). Under this agreement, Zelman would receive, for example, $700,000 for

$14,000 in services if $10 billion were collected. Ex. 3 (DZelman_PJD_0000066). Zelman also




                                                5
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 9 of 21




enlisted Van Merkensteijn’s assistance in getting Donziger to “focus” on entering into a written

agreement and even provided Donziger with an email outlining the terms of the deal in order to

“clarify our financial agreement.” Ex. 10 (DZelman_PJD_0000068); Ex. 3 (DZel-

man_PJD_0000066).

       On December 23, 2016, Donziger wrote to Zelman to confirm their agreement regarding

payment for his services: In exchange for $14,000 worth of coaching services from Zelman,

Donziger would pledge Zelman an interest in the Ecuadorian judgment “from my fees should

they be collected.” Ex. 2 (Zelman Response) at 73; see also Ex. 8 (Zelman Dep. Tr. 95:23-24

(“if he [Donziger] collected fees, I would be compensated”). Zelman’s interest was calculated

“based on a pro rata proportion of the latest investment round in the case, which values a

$250,000 investment as one-eighth of a point in the total claim won by villagers against Chev-

ron,” i.e., Zelman would receive 14/250 of one-eighth point. Ex. 2 (Zelman Response) at 73.

Donziger explained in no uncertain terms:

       Note that I am pledging this amount out of my personal fees from this litigation.
       Should my personal fees not be recovered from the Ecuador case, you will not be
       entitled to any recovery of the $14,000. Should a proportion of my fees be recov-
       ered, but not the full amount, your recovery will be decreased on a pro rata basis
       equal to the overall decrease affecting my fees.

Id. (emphasis added). Zelman also understood that he would be compensated only if Donziger

recovered his personal fees. Ex. 8 (Zelman Dep. Tr. at 95:23-25) (“Again, I – as I understood, if

he collected fees, I would be compensated. That was the bottom line.”). Zelman accepted these

terms the same day. Ex. 2 (Zelman Response) at 73.

       Zelman ultimately received from Donziger both this interest in the judgment and an addi-

tional $2,000 by check. Ex. 8 (Zelman Dep. Tr. at 80:25-81:11 (Q. To clarify, were you provid-

ing 16,000 in total services, 14 of which -- A. 14,000. Q. 14 total? A. Yes. Q. For which you re-




                                                6
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 10 of 21




ceived $2,000 via check? A. Yes. Q. And 14/250th of an eighth of a point in the Ecuador judg-

ment from Mr. Donziger's personal interest? A. I believe that's correct.”). Donziger began the

Transitions program in late 2016 while this contingency agreement was being negotiated and

completed the program in early 2017 after finalizing the agreement. Ex. 2 (Zelman Response) at

1. Donziger attended the four sessions of the program at Zelman’s office in midtown Manhattan,

New York. Ex. 8 (Zelman Dep. Tr. 75:9-75:23) (“Q. And did he engage in the program in the

typical fashion, the four separate four-hour sessions? A. Yes . . . . Q. And where did the sessions

take place? A. In an office that I use in Midtown Manhattan. Q. So in New York? A. Yes.). 3

       While negotiating these terms with Zelman, Donziger asked on December 21, 2016 if he

could “fold another person (thinking my wife) into the same deal?” Ex. 11 (DZel-

man_PJD_0000051). On March 2, 2017, Zelman wrote to confirm his compensation for $11,000

in services provided to Donziger’s wife, Laura Miller, through an investment in the Ecuadorian

judgment on the same terms as before. Ex. 2 (Zelman Response) at 1, 79. Zelman understood

that these terms had been agreed in principle, though he ultimately accepted $2,000 in cash and

Miller’s services in connection with preparing a TED Talk as compensation for her Transitions

program. Ex. 8 (Zelman Dep. Tr. 88:21-89:7 (“my understanding was that we agreed in princi-

ple”); 90:22-91:22 (Miller ultimately provided services in connection with preparing a TED

Talk)). Miller completed the Transitions program as well. Ex. 2 (Zelman Response) at 1.

       Zelman provided further coaching services to Donziger in New York “over lunches” after

Donziger completed the Transitions program and sought an additional interest in Donziger’s Ec-

uadorian judgment fees in exchange for these additional services. Ex. 8 (Zelman Dep. Tr. at




3
    Zelman has also maintained a New York residence through an ownership interest in the Phil-
    lips Club for the past seven years. Ex. 8 (Zelman Dep. Tr. 118:1-15).


                                                 7
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 11 of 21




92:11-93:7 (“Q. And this $2,000 worth of consulting certificates that you're referring to, what did

those relate to? A. Coaching conversations we had over lunch. Q. You go on to say, ‘It is noted

that you [Donziger] are pledging this amount out of your personal fees from the litigation.’ Is

that accurate? A. Yes.”)); Ex. 12 (DZelman_PJD_0000424). Specifically, Zelman proposed a

further interest of 2/250 of an eighth of a point in the Ecuadorian judgment out of Donziger’s

personal fees from the litigation in exchange for $2,000 in additional consulting services. Ex. 12

(DZelman_PJD_0000424). Donziger replied that he needed to “confirm the calculation,” but

stated that he “[a]gree[d] in concept.” Id. In response to this request for a second assignment of

a portion of Donziger’s fee claim, and when Chevron’s first contempt motion was pending [Dkt.

1966], Donziger informed Zelman that he was “barred by Court order” from collecting his fees,

stating: “Just to be clear, I am barred by court order in the U.S. from collecting fees on the mat-

ter. It is possible that the situation in that respect could change in a settlement context, but you

need to be aware of the risk to you which is high.” Ex. 4 (DZelman_PJD_0000054). In the end,

Donziger agreed to pay Zelman an additional $2,000. Ex. 8 (Zelman Dep. Tr. at 93:20:25); Ex. 2

(Zelman Response) at 1 (Donziger “agreed to pay [Zelman] an additional $2,000 for ongoing

coaching after completing the Transitions Program”). Zelman continues to provide Donziger

with coaching services today. Ex. 2 (Zelman Response) at 1.

                                   III.    LEGAL STANDARD

       Chevron has outlined the standard for contempt elsewhere (see Dkt. 2113 at 20), but “[i]t

is firmly established that ‘[t]he power to punish for contempts is inherent in all courts.’” Cham-

bers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (quoting Ex Parte Robinson, 86 U.S. 505, 510

(1873)). “A party may be held in civil contempt for failure to comply with a court order if (1)




                                                  8
     Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 12 of 21




the order the contemnor failed to comply with is clear and unambiguous, (2) the proof of non-

compliance is clear and convincing, and (3) the contemnor has not diligently attempted to com-

ply in a reasonable manner.” Paramedics Electromedicina Comercial, Ltda. v. GE Med. Sys.

Info. Techs., Inc., 369 F.3d 645, 655 (2d Cir. 2004) (quotation marks and citation omitted).

                                      IV.    ARGUMENT

A.     Donziger’s Agreements with David Zelman Violated the Clear and Unambiguous
       Terms of the RICO Judgment

       By using his personal interest in the Ecuadorian judgment to pay for personal services

from David Zelman, Donziger violated the clear and unambiguous language of both Paragraph 1

and Paragraph 5 of the RICO Judgment.

       Paragraph 1 of the RICO Judgment provides:

       The Court hereby imposes a constructive trust for the benefit of Chevron on all
       property, whether personal or real, tangible or intangible, vested or contingent,
       that Donziger has received, or hereafter may receive, directly or indirectly, or to
       which Donziger now has, or hereafter obtains, any right, title or interest, directly
       or indirectly, that is traceable to the Judgment or the enforcement of the Judgment
       anywhere in the world including, without limitation, all rights to any contingent
       fee under the Retainer Agreement and all stock in Amazonia. Donziger shall
       transfer and forthwith assign to Chevron all such property that he now has or
       hereafter may obtain.

Dkt. 1875 ¶ 1 (emphasis added). The express language of Paragraph 1 encompasses “all prop-

erty,” including “all rights to any contingent fee under the Retainer Agreement” and requires that

Donziger “transfer and forthwith assign” such property to Chevron. The Court subsequently

confirmed what was already clear from the plain language of Paragraph 1: that “the right to a

contingent fee and the fee itself are property” and “were and remain immediately assignable.”

Dkt. 2072 at 7; Dkt. 2113 at 22.




                                                9
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 13 of 21




       Instead of transferring and assigning his right to a contingent fee to Chevron, Donziger

did the opposite: He pledged a portion of his contingent fee to a third party as payment for per-

sonal services. As Donziger himself wrote, “I am pledging this amount out of my personal fees

from this litigation.” Ex. 2 (Zelman Response) at 73. Donziger’s use of his personal interest in

the Ecuadorian judgment—which he himself has acknowledged is subject to the constructive

trust—to obtain personal services from Zelman violated Paragraph 1 of the RICO Judgment. See

Dkt. 1875 ¶ 1; Dkt. 2125 at 10 (Donziger acknowledging that he “legally didn’t own” his interest

in the Ecuadorian judgment “as it was subject to the constructive trust”).

       Donziger has also violated Paragraph 5, which prohibits Donziger from “undertaking

any acts to monetize or profit from the [Ecuadorian] Judgment, as modified or amended, or any

New Judgment, including without limitation by selling, assigning, pledging, transferring or en-

cumbering any interest therein.” Dkt. 1875 ¶ 5 (emphasis added). This prohibition is clear and

unambiguous in prohibiting Donziger from profiting in any way from the Ecuadorian judgment,

including by “pledging . . . any interest therein.” Id. Here, too, Donziger’s own words make

clear that he did not comply with the RICO Judgment: he “pledge[d]” interests in the Ecuado-

rian judgment to Zelman. Ex. 2 (Zelman Response) at 73. In exchange, Donziger received

$14,000 in valuable personal services. Id. Donziger’s own use of the term “pledge[d]”—one of

the specific activities expressly prohibited by Paragraph 5 of the RICO Judgment—in an agree-

ment monetizing his interest in the Ecuadorian judgment highlights the brazenness of his con-

tempt of this Court’s order.




                                                10
     Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 14 of 21




B.     Donziger’s Conduct Is Inconsistent With Even His Own Strained Interpretation of
       the RICO Judgment

       In response to Chevron’s pending contempt motions, Donziger has attempted to defend

himself by arguing that paragraph 5 of the RICO Judgment prohibited selling only his own inter-

est in the Ecuadorian judgment (and the interests of the LAP Representatives), and denying that

he has sold or monetized his personal interest in the judgment. Instead, Donziger has repre-

sented that the interests in the Ecuadorian judgment that he has sold belong to his client (the

Frente de Defensa de la Amazonia). E.g., Ex. 1 (May 8, 2018 Hr’g Tr. 17:14-18:3, 30:24-31:15);

Dkt. 2018 at 2; Dkt. 2125 at 9-10. In fact, Donziger represented multiple times to this Court that

he had never sold his own interest in the Ecuadorian judgment. Ex. 1 (May 8, 2018 Hr’g Tr.

31:5-7 (“Well, I’m a lawyer and I’m representing to you as an officer of the court right now I

have not sold my own shares.”); Dkt. 2051 at 2 (“It remains that Chevron has not presented even

a scintilla of evidence that I have sold any of my interests in the Ecuador judgment—the only op-

erative factual question at issue that could provide a basis for a contempt finding on the judgment

compliance issue.”) (July 9, 2018); Dkt. 2125 at 11 (“[T]he documents reflect, just as I have told

the Court over and over again, that the finance agreements were careful to pledge only the

FDA’s interest in the judgment, not mine.”) (Nov. 2, 2018). Donziger has further claimed that

under paragraph 1 of the RICO Judgment he is permitted to be paid for legal services out of

funds traceable to the Ecuadorian judgment, provided that the funds do not result from a “collec-

tion[]” of the Ecuadorian judgment. E.g., Ex. 1 (May 8, 2018 Hr’g Tr. 18:3-11); Dkt. 2125 at 9.

As Chevron has briefed extensively, Donziger’s arguments arise from a misreading of this

Court’s April 2014 stay order, which did not modify the plain language of the RICO Judgment

requiring Donziger to transfer “all property . . . traceable to the Judgment” to Chevron and pro-

hibiting him from “monetize[ing] or profit[ing] from the [Ecuadorian] Judgment . . . by selling,



                                                 11
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 15 of 21




assigning, pledging, transferring or encumbering any interest therein.” Dkt. 1875 ¶¶ 1, 5; Dkt.

2113 at 27-32; Dkt. 2127 at 4-5.

       The new evidence Chevron has obtained shows beyond dispute that Donziger did not

conform his conduct even to his own unreasonable interpretation of the RICO Judgment and that

he lied about it, including under oath, to attempt to prevent this Court from learning about his

misconduct. Contrary to his representations to this Court, Donziger’s own interest in the Ecua-

dorian judgment is exactly what Donziger had pledged to Zelman many months earlier. Ex. 2

(Zelman Response) at 73 (“I am pledging this amount out of my personal fees from this litiga-

tion.”) (email dated Dec. 23, 2016). And Donziger was well aware that the interests he pledged

to Zelman were to be paid from fees that he was “barred by a court order in the U.S. from col-

lecting.” Ex. 4 (DZelman_PJD_0000054) (Mar. 27, 2018).

       Donziger’s clear admissions that the interests he was pledging were derived from his own

contingent fees and subject to the RICO Judgment cannot be squared with his sworn declaration

to this Court stating that he had pledged only interests belonging to the FDA and never mone-

tized his own interest, establishing both his contempt of the RICO Judgment and perjury. See

Dkt. 2122-1 (Donziger Decl.) (Nov. 2, 2018) ¶ 8 (“To the best of my understanding of the rele-

vant transactions, I have never “monetized” my contingency interest with an investor in any

way.”); 18 U.S.C. § 1621. And the fact that Donziger perjured himself to try to prevent this

Court from apprehending the true facts confirms that he knew he had acted in contempt of this

Court’s RICO judgment.

       Furthermore, Donziger’s use of the Ecuadorian judgment to pay for Zelman’s personal

services to Donziger also contravenes Donziger’s other erroneous contention about Paragraph 1

of the RICO Judgment, pursuant to which he claims to be permitted to monetize the Lago Agrio




                                                12
     Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 16 of 21




judgment to fund foreign enforcement litigation despite the constructive trust. 4 Donziger’s ob-

taining coaching services from a third party to improve his “performance” is by definition not

part of any legal service that he was purportedly providing to any client in connection with the

Ecuador litigation. The contents of the Transitions program are purported self-improvement

guidelines and bear no relation to the direct provision of legal services in any Ecuador-related

matter or otherwise. 5 Ex. 6 (http://www.transitionsinstitute.com/the-format/); Ex. 2 (Zelman

Response) at 31-69); Ex. 2 (Zelman Response) at 1.

        For this reason, during Zelman’s deposition Donziger objected to the disclosure of the

contents of his sessions with Zelman because those sessions involved “really intimate stuff, per-

sonal stuff, family stuff, [and] litigation strategy.” Ex. 8 (Zelman Dep. Tr. at 26:10-12). And

since the Zelman deposition, Donziger has claimed that Zelman was his “therapist”—clearly a

personal role, albeit one Zelman denied. See Dkt. 2169 at 2; (Zelman Dep. Tr. at 20:19-21:4)

(Donziger objecting “I am uncomfortable with those being turned over and I object to them be-

ing turned over and I would ask you not to turn them over until we can sort of resolve these is-

sues. My concern is this goes directly to a privilege we have between us, you being, however

you want to describe it, my psychologist, therapist, life coach.”); (Zelman Dep. Tr. at 65:23-




 4
     There cannot be even a colorable argument that such a distinction could have any relevance
     under Paragraph 5, which prevents Donziger, without exception, from “undertaking any acts
     to monetize or profit from the [Ecuadorian] Judgment . . . including without limitation by
     selling, assigning, pledging, transferring or encumbering any interest therein.” Dkt. 1875 ¶ 5.
 5
     The Transitions Program focuses on a number of aspects of personal development including
     identifying “important areas of your life; i.e., family, relationships, career, health, finances,
     etc.” and the “goals and dreams for each of these areas.” Ex. 2 (Zelman Response at 57); id.
     at 55 (directing the participant to ask “Who You Are For Others versus Who You Are For
     Yourself”); id. at 45 (asking the participant to identify “Life Determining Events” including
     “successes,” “failures,” “family events/relationships,” and “major decisions that have shaped
     your life.”).


                                                  13
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 17 of 21




66:15 (“Q. Are you Mr. Donziger's psychologist? A. No. Q. You're not treating him as a psy-

chologist? A. Absolutely not. Q. Are you Mr. Donziger's life coach? A. I don't know what you

would call a life coach. I'm a transitions coach. That's what I call myself. I'm a performance

coach. . . . Q. Okay. And to clarify for the record, you are not Mr. Donziger's treating physician

in any sense of the word? A. Correct.”); 117:9-14 (“Q. Are you a licensed psychologist in New

York? A. No. Q. Do you hold any New York licenses or certifications? A. No.”). Donziger

thus pledged his interest in the Ecuadorian judgment to pursue a personal expenditure, not legal

activities on his client’s behalf.

        Donziger’s knowledge that such transactions are prohibited by the RICO Judgment is fur-

ther confirmed by the fact that this was not the first time that Donziger tried to arrange such a

transaction, and that in those earlier efforts he also went to great lengths to disguise its true char-

acter. Donziger attempted to use his interest in the judgment to pay for personal services when

he sought to settle his outstanding bill with P. Campbell Ford, a Florida attorney who represented

him in probate proceedings relating to a trust established by Donziger’s grandfather. See Ex. 13

(PCFord_00020); see also In Re: Estate of Leon Donziger, Duval County Docket No. 16-1989-

CP-001102-XXX-MA and Steven Donziger v. Michael Schneider and Ansbacher & Schneider,

P.A., Duval County Docket No. 16-2013-CA-3792. In 2014, Donziger owed Ford’s firm

$124,445 in legal fees. Ex. 13. Donziger proposed that Ford reduce the debt to a total of

$40,000 in exchange for Donziger paying a portion of Ford’s outstanding invoice, along with a

discretionary bonus to be derived from a collection on Donziger’s interest in the judgment:

        In recognition of your good faith and hard work, I will offer you a back-up plan.
        If I get a recovery from the Ecuador matter – and I hope this happens soon but as
        you know there are no guarantees – I will pay you something toward your existing
        invoice.

        Along those lines, I would propose that you lower your outstanding invoice by
        one-third (to around $40,000 as I understand it) and hold the amount frozen and in


                                                  14
     Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 18 of 21




       abeyance. If I get a recovery from the Ecuador matter, I will pay you that amount
       outstanding at that time. If I get a windfall from that matter, I would consider
       paying you a bonus in my complete discretion. If I don’t get a recovery from the
       Ecuador matter, we will agree I will have no obligation in that respect.

Ex. 14 (PCFORD_000018). Ford did not accept Donziger’s 2014 offer and in 2017 and 2018,

Donziger and Ford were negotiating potential agreements to cancel Donziger’s debt to Ford in

return for the granting to Ford of a direct interest in the Ecuadorian judgment. Ex. 15 (Ford Dep.

Exhibit 5568); Ex. 16 (Ford Dep. Tr. 61:13-63:24; 78:9-81:4).

       That Donziger knew that such a transaction would violate even his own self-serving in-

terpretation of the RICO judgment is confirmed by the fact that he attempted to conceal his im-

proper use of the Ecuadorian judgment to settle his personal debts by proposing that the FDA re-

tain Ford to “advise” Donziger. See Ex. 15 (Ford Dep. Exhibit 5568); Ex. 17

(PCFORD_000023). Donziger sent Ford a term sheet calling for Ford to cancel Donziger’s per-

sonal debt in return for entering into the “professional services” agreement with the FDA and re-

ceiving an interest in the FDA’s share of the Ecuadorian judgment. Ex. 15 (Ford Dep. Exhibit

5568) (requiring Ford to “Release all fee claims against Donziger and his law firm entities over

any and all past work, including the Schneider litigation” in return for an interest in the FDA’s

share of the Ecuadorian judgment). Donziger has thus engaged in a knowing and intentional pat-

tern of contempt.

C.     Donziger’s Brazen Breaches of the Court’s Order Underscores the Need for Con-
       tempt Sanctions

       Donziger has made no attempt to comply with the RICO Judgment. He has failed to

comply with the plain text of the Court’s order. And he has committed perjury to try to prevent

the evidence of his contempt from being exposed to this Court. His utter lack of good faith is

further underscored by the fact that he also failed to comply with his own claimed (erroneous)

“interpretation” of the Court’s order—a fact he admitted when he warned Zelman that the fees


                                                15
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 19 of 21




out of which Donziger was pledging these interests were subject to a U.S. court order that barred

their collection. Ex. 4 (DZelman_PJD_0000054). This blatant failure to comply with the

Court’s order is the latest instance in an ongoing pattern of disregard for the RICO Judgment and

refusal to stop the underlying racketeering conduct that led to it. See Dkt. 2113 at 33-38.

Donziger’s “continuous and obviously willful violation” of court orders provide “ample reason

to conclude that only a stiff remedy would suffice to coerce compliance.” N.A. Sales Co. v.

Chapman Indus. Corp., 736 F.2d 854, 857–58 (2d Cir. 1984).

       To bring Donziger into compliance with the RICO Judgment, Chevron requests that

Donziger be ordered to pay to Chevron the value of the services he received ($14,000) from Zel-

man in exchange for portions of his interest in the Ecuadorian judgment. The Court also should

rule that, as an act of contempt in violation of the Court’s RICO Judgment, the purported transfer

of Donziger’s interest to Zelman is invalid and void, and order Donziger to take steps to rescind

the transfer of his interest to Zelman and to provide Chevron and this Court with a sworn affida-

vit that complies with the requirements outlined in 28 U.S.C. § 1746, without any amendments

thereto, that details all steps taken by Donziger in this regard.

       In addition, Donziger should be required to provide Chevron and this Court with a sworn

affidavit that lists any agreements he has entered, discussed or facilitated that allow him to profit

from or monetize the Ecuadorian judgment since entry of the RICO Judgment. This affidavit,

too, should comply with the requirements outlined in 28 U.S.C. § 1746, without any amendments

thereto. And to ensure Donziger’s continued compliance on an ongoing basis, Donziger should

also be required to submit quarterly reports to Chevron and this Court identifying any other new

or amended agreements he has entered or facilitated that allow him to profit from or monetize the

Ecuadorian judgment and any offers, discussions or negotiations to do so, even if they did not or




                                                  16
    Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 20 of 21




do not materialize in a final agreement. Donziger should further be required to provide to Chev-

ron and this Court a sworn affidavit that complies with the requirements outlined in 28 U.S.C.

§ 1746, without any amendments thereto, verifying that the information provided in the quarterly

reports is complete and accurate and certifying that he has complied with paragraphs 1 and 5 of

the RICO Judgment.

       To the extent that Donziger fails to comply with these requirements, the Court should im-

pose coercive sanctions until he fully complies. See, e.g., United States v. City of Yonkers, 856

F.2d 444, 459–60 (2d Cir. 1988) (coercive fine of $100 per day, doubling each day to a maxi-

mum of $1 million per day), rev’d on other grounds sub nom. Spallone v. United States, 493

U.S. 265 (1990); F.T.C. v. Verity Int’l, Ltd., 140 F. Supp. 2d 313, 317–19 (S.D.N.Y. 2001)

(Kaplan, J.) (civil contempt sanction of $5,000 per day, increasing to $10,000 per day beyond

stated deadline); S.E.C. v. Princeton Econ. Int’l Ltd., 152 F. Supp. 2d 456, 463 (S.D.N.Y. 2001)

(ordering continued “confinement [of contemnor] in the Metropolitan Correctional Center on an

order of civil contempt” until he turned over assets in compliance with court’s order); Cordius

Trust v. Kummerfeld Assocs., Inc., 658 F. Supp. 2d 512, 525 (S.D.N.Y. 2009) (“Arrest is an ap-

propriate coercive sanction for civil contempt, so long as its purpose is not punitive but is instead

to compel the contemnor to perform the required act.” (citation and quotation marks omitted)).

       Given Donziger’s willful violations of this Court’s orders, Chevron also seeks a reasona-

ble award of attorneys’ fees and costs it has incurred litigating this motion and uncovering the

evidence of contempt. See, e.g., Weitzman v. Stein, 98 F.3d 717, 719–21 (2d Cir. 1996). If this

request for relief is granted, Chevron will file a separate motion substantiating the amount of fees

and costs.




                                                 17
   Case 1:11-cv-00691-LAK-RWL Document 2179 Filed 03/20/19 Page 21 of 21




                                    V.    CONCLUSION

       Chevron respectfully requests that the Court hold Donziger in contempt and enter coer-

cive sanctions to prevent further contempt of this Court’s RICO Judgment.

Dated: March 20, 2019                              Respectfully submitted,

New York, New York                                 GIBSON, DUNN & CRUTCHER LLP

                                                   /s/ Randy M. Mastro

                                                   Randy M. Mastro
                                                   Andrea E. Neuman
                                                   200 Park Avenue
                                                   New York, New York 10166
                                                   Telephone: 212.351.4000
                                                   Facsimile: 212.351.4035
                                                   Email: RMastro@gibsondunn.com
                                                   Email: ANeuman@gibsondunn.com

                                                   William E. Thomson
                                                   333 South Grand Avenue
                                                   Los Angeles, California 90071
                                                   Telephone: 213.229.7000
                                                   Facsimile: 213.229.7520
                                                   Email: WThomson@gibsondunn.com

                                                   STERN, KILCULLEN & RUFOLO LLC
                                                   Herbert J. Stern
                                                   Joel M. Silverstein
                                                   325 Columbia Tpke, Ste 110
                                                   P.O. Box 992
                                                   Florham Park, New Jersey 07932-0992
                                                   Telephone: 973.535.1900
                                                   Facsimile: 973.535.9664
                                                   Email: hstern@sgklaw.com
                                                   Email: jsilverstein@sgklaw.com

                                                   Attorneys for Chevron Corporation




                                              18
